Citation Nr: 1728998	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a back disability.

2.  Entitlement to a disability rating for in excess of  20 for a right shoulder disability.

3.  Entitlement to a disability rating for in excess of  20 for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.

This matter was previously before the Board, and, in May 2014 and in September 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  The Veteran's back disability did not manifest in a forward flexion in excess of 30 degrees or less, ankylosis, or incapacitating episodes.

2.  The range of motion in the Veteran's right shoulder (dominant arm) was not functionally limited to midway between the side and shoulder level or to 25 degrees from the side.

3.  The range of motion in the Veteran's left shoulder disability (nondominant arm) was not functionally limited to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for back disability have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a disability rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

3.  The criteria for a disability rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled for a personal hearing before the Board, but the Veteran withdrew his request for a hearing.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that to the extent that the examinations do not include passive range of motion or range of motion and do not specify range of motion in and without weight-bearing, the Veteran is not prejudiced by the Board's use of such decisions.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

Range of motion testing in this case reveals forward flexion on active testing that greatly exceeded 30 degrees, even after accounting for functional limiters such as pain.  The Board notes that range of motion testing performed for the spine requires standing testing, which is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on any VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Likewise, there is no prejudice in relying on VA examinations that involved weight-bearing for the lumbar spine, such as the most recent VA examinations in 2015 and 2016 that specifically addressed weight-bearing.  With regard to the Veteran's shoulders the 2015 VA examination contained consideration of weight-bearing, and active and passive motion.

The Board notes that this matter was previously remanded in order to provide the Veteran with additional treatment records and an additional VA examination.  Additional treatment records have been associated with the claims file, and additional VA examinations were provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Disability Ratings

The Veteran contends that he is entitled to increased disability ratings for multiple previously service-connected disaiblities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Back

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent for a back disability.  The Veteran first filed for service connection in March 2009, and, in August 2009, the RO granted service connection and assigned a disability rating of 10 percent effective the day after separation from service.  The Veteran appealed.  During the pendency of the appeal, the Veteran's disability rating was increased to 20 percent.

The Board notes that, in his January 2010 VA Form 9, the Veteran argued that he was entitled to a separate compensable disability rating for radiculopathy.  The Board was granted a separate disability rating for radiculopathy in a March 2015 rating decision which the Veteran has not appealed or otherwise challenged.  The Board notes that the Veteran has not been diagnosed with or claimed any additional neurological abnormalities associated with back or spinal disorders.  Therefore, the Board shall only address the severity of the Veteran's orthopedic back disability without any further discussion of the Veteran's radiculopathy or any additional neurological abnormalities.

Spinal disabilities, such as the Veteran's back disability, are evaluated pursuant to either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

The Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating, and, therefore, the formula is not raised by the record.  The Board notes that, during an October 2016 VA examination, the Veteran reported experiencing spasms severe enough to require laying down.  For VA purposes however, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  The Veteran's treatment records are otherwise silent for physician prescribed bed rest.  Furthermore, the October 2016 VA examiner indicated that the Veteran did not even manifest IVDS.  The Board notes that, in February 2015 and in December 2010, VA examiners did diagnose the Veteran with IVDS, but, in each case, the examiners indicated that the Veteran did not manifest incapacitating episodes.  Additionally, a VA examination in October 2010 indicated that the Veteran had not manifested incapacitating episodes.  As such, the Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.
 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Combined range of thoracolumbar motion refers to the some of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note(2).

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  General Rating Formula for Diseases and Injuries of the Spine

Ankylosis is not raised by the record, because the VA examinations of record all indicated that the Veteran did not manifest ankylosis.  Additionally, the Veteran's treatment records do not memorialize, nor does the Veteran claim, a history of ankylosis of the spine.  Therefore, the rating criteria for disability rating of 50 percent or a total disability rating do not provide an adequate basis for an increased rating, because they require a finding of ankylosis which is not raised by the record.  Furthermore, the Board will only consider assigning the Veteran a disability rating of 40 percent based on the criteria that does not require a finding of ankylosis.  Accordingly, the Board notes that in order for the Veteran to meet the schedular criteria under the General Rating Formula for Diseases and Injuries of the Spine for a disability rating in excess of 20 percent he must manifest a forward flexion of 30 degrees or less.  General Rating Formula for Diseases and Injuries of the Spine

The Veteran's treatment records throughout the period on appeal indicate that the Veteran sought treatment for back symptoms including pain, stiffness, and decreased range of motion.

The Veteran underwent a VA examination in March 2009.  The Veteran reported that he felt pain, stiffness, and numbness, and that pain can be elicited with physical activity and bending down.  The Veteran's flexion was measured to 71 degrees with pain occurring at 71 degrees.  The examiner noted that pain and weakness causes additional limitations after repetitive use, but that pain is the major functional impact.  The examiner further indicated that the Veteran was not additionally limited by fatigue, lack of endurance, or incoordination after repetitive use, but that there was no additional limitation of range of motion.  The examiner indicated that there was no sign of IVDS.

The Veteran underwent another VA examination in October 2010.  The Veteran reported that he began to develop back pain in-service, and that the course of his disease had increased in severity since its onset.  The Veteran reported severe flare-ups as a result of bending, using stairs, getting out of cars, and standing up too quickly.  The Veteran's flexion was measured to 60 degrees.  The examiner indicated that there was objective evidence of pain following repetitive range of motion, but that there was no additional limitation of motion following three repetitions of range of motion testing.

The Veteran underwent another VA examination in December 2010.  The Veteran reported that he first began to experience a problem with his back in 1997, and that his disability became progressively worse since onset.  The examiner indicated that the Veteran was not manifesting incapacitating episodes or ankylosis.  The examiner indicated that the Veteran did not require assistive devices.  The Veteran was not provided range of motion testing of the thoracolumbar spine.

In March 2011, the Veteran's representative reported that the Veteran had difficulty negotiating stairs, getting in and out of cars, and standing up quickly.

The Veteran underwent another VA examination in February 2015.  The Veteran reported the gradual onset of back pain since 1996.  The Veteran indicated that that he experiences constant pain with exacerbations twice a week.  The Veteran's forward flexion was measured to 80 degrees.  The examiner opined that the Veteran's range of motion was abnormal, but that it did not contribute to a functional loss.  The examiner did not observe evidence of pain upon weight bearing.  The Veteran was able to perform repetitive range of motion testing without additional loss of range of motion after three repetitions.  The examiner opined that pain, weakness, fatigability, and incoordination do not significantly limit the Veteran's functional ability including during flare-ups.  The examiner did not observe any assistive devices.  Finally, the examiner indicated that the Veteran was not manifesting ankylosis or incapacitating episodes due to IVDS.

The Veteran underwent another VA examination in October 2016.  The Veteran reported a sore stiff back and experienced spasms severe enough to require laying down.  The Veteran indicated that bending and lifting causes flare-ups of increased pain.  The Veteran's forward flexion was measured to 75 degrees.  The examiner opined that the veteran's range of motion contributes to functional loss caused by decreased motion due to pain.  The examiner noted objective evidence of pain upon weight bearing.  The Veteran was able to perform repetitive range of motion testing without additional loss of range of motion after three repetitions.  The Veteran reported that bending his back caused additional functional loss due to pain, and the examiner opined that the Veteran's test results were consistent with the Veteran's reports.  Nevertheless, the examiner was not able to conclude that pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability with repeated use over time without resorting to mere speculation.  The examiner, however, opined that the veteran's pain, weakness, fatigability, and incoordination significantly limit the Veteran's forward flexion to 65 degrees.  The examiner indicated that the Veteran did not manifest ankylosis or IVDS, and the examiner did not observe any assistive devices.

The Veteran does not meet the criteria for a disability rating in excess of 20 percent.  As previously noted, the Veteran must manifest a flexion of 30 degrees or less in order to meet the rating criteria for a disability rating in excess of 20 percent.  Throughout the period on appeal, the Veteran's flexion was measured in excess of 30 percent.  Therefore, the Veteran is not entitled to a disability rating in excess of 20 percent.  

In evaluating disabilities of the musculoskeletal system however, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that the Veteran manifested additional functional loss in October 2016.  Specifically, an October 2016 VA examination indicated that the Veteran's flexion - which was measured as 75 degrees - was functionally limited to 65 degrees.  Nevertheless, 65 degrees is well in excess of the 30 degrees; the maximum flexion to warrant a disability rating in excess of 20 percent.  Furthermore, the Veteran did not manifest functional loss prior to October 2016, because the Veteran was consistently able to perform three repetitions of motion without additional loss of range of motion prior to that date.  The Board takes note of the March 2009 VA examination which indicates that the Veteran manifested additional functional loss due to pain and weakness.  Nevertheless, the March 2009 examiner indicated that pain was the major factor, and pain alone is not sufficient to establish functional impairment.  Moreover, the March 2009 VA examiner indicated that the Veteran did not manifest additional loss of range of motion.  Additionally in February 2015, a VA examiner opined that pain, weakness, fatigability, and incoordination do not significantly limit the Veteran's functional ability including during flare-ups.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran has met the rating criteria for a disability rating in excess of 20 percent.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 20 percent for a back disability is denied.

Shoulders

At issue is whether the Veteran is entitled to increased disability ratings for his bilateral shoulder disabilities.  The Veteran currently receives 20 percent ratings for each shoulder under 38 C.F.R. § 4.71A, Diagnostic Code 5201.
 
The Veteran first filed for service connection in March 2009, and, in August 2009, the RO granted service connection the bilateral shoulder disability and assigned a separate disability rating of 10 percent for each shoulder effective the day after separation from service.  The Veteran appealed.  During the pendency of the appeal, the disability ratings for the Veteran's shoulder disabilities were increased to 20 percent for each shoulder.

The Veteran's shoulder disability ratings are assigned pursuant to Diagnostic Codes 5200-5203.  Diagnostic Code 5203 does not provide an adequate basis for a disability rating in excess of 20 percent, because 20 percent is the maximum disability rating under this diagnostic code.  Diagnostic Codes 5200 and 5202 are not raised by the record either, because the record does not contain a diagnosis of ankylosis or an impairment of the humerus.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, a disability rating of 20 percent is assigned when either movement of either arm is limited to shoulder level or movement of the nondominant arm is limited to midway between the side and the shoulder level.  A disability rating of 30 percent is assigned when movement of the dominant arm is limited to midway between the side and the shoulder level, or movement of the nondominant arm is limited to 25 degrees from the side.  Finally, a disability rating of 40 percent is assigned when movement of the dominant arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board interprets a flexion or abduction of 90 degrees as movement limited to shoulder level.  38 C.F.R. § 4.71, Plate I.  Additionally, the Board interprets a flexion or abduction of 25 degrees or less as movement limited to 25 degrees from the side.  Id.  Finally, the Board interprets arm movement limited to midway between the side and shoulder level as abduction or flexion in excess of 25 degrees but less than 90 degrees.  Id.  The Veteran's VA examinations indicate that his dominant arm is his right arm.

The Veteran's treatment records throughout the period on appeal indicate that he sought treatment for back symptoms including pain, bursitis, and tendonitis.

The Veteran underwent a VA examination in March 2009 at which he reported pain in both shoulders that was crushing, burning, aching, oppressing, and sharp; which could be elicited by physical activity.  The Veteran further reported weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  The Veteran also claimed that his shoulder caused difficulty lifting, driving, and getting dressed.  The examiner indicated that there is weakness and guarding of movement, but that there was no edema, effusion, tenderness, redness, heat, or subluxation.  The Veteran's range of motions measurements were as follows: right flexion of 98 degrees; left flexion of 110 degrees; right abduction of 114 degrees; left abduction of 118 degrees; right external rotation of 62 degrees; left external rotation of 50 degrees; right internal rotation of 45 degrees; and left internal rotation of 46 degrees.  The Veteran's joint function was additionally limited after repetitive use by pain and weakness, with pain having the major functional impact.  Finally, the examiner indicated that there was no additional functional loss after repetitive use from fatigue, lack of endurance, and incoordination, but that there was no additional limitation of loss of motion.

The Veteran underwent another VA examination in October 2010.  The Veteran reported experiencing ongoing shoulder pain since 2005.  The Veteran's flexion and abduction was to 110 degrees bilaterally, and his internal and external rotation was to 90 degrees bilaterally.  The examiner noted objective evidence of pain upon repetitive range of motion testing, but repetitive range of motion testing did not result in additional loss of range of motion.  The examiner indicated that the Veteran did not manifest ankylosis.  

In March 2011, the Veteran's representative reported that the Veteran had difficulty negotiating stairs, getting in and out of cars, and standing up quickly.

The Veteran underwent another VA examination in February 2015.  The Veteran reported that pain and stiffness, but he did not report any flare-ups or additional functional loss after repetitive use.  The Veteran's range of motions measurements were as follows: right flexion of 170 degrees; left flexion of 60 degrees; right abduction of 170 degrees; left abduction of 60 degrees; right external rotation of 90 degrees; left external rotation of 30 degrees; right internal rotation of 70 degrees; and left internal rotation of 30 degrees.  The examiner observed pain upon abduction and internal rotation of the right shoulder , but that the Veteran's abnormal range of motion does not contribute to functional loss or upon weight bearing.  The examiner observed that in the Veteran's left shoulder there was pain upon measuring flexion, abduction, external rotation, and internal rotation and resulted in additional functional loss that prevented the Veteran from reaching overhead or lift heavy objects.  The Veteran was able to perform three repetitions of range of motion testing without additional loss of range of motion.  The examiner concluded that the Veteran had normal muscle strength in each shoulder.

The Veteran underwent another VA examination in October 2016.  The Veteran reported pain, but he denied a loss of function or strength with the exception that his ability to perform overhead movements was limited due to pain.  The Veteran's range of motions measurements were as follows: bilateral flexion of 150 degrees; bilateral abduction of 150 degrees; bilateral external rotation of 90 degrees; and bilateral internal rotation of 90 degrees.  The examiner noted evidence of pain upon weight bearing in both shoulders that results in additional functional loss.  Nevertheless, the Veteran was able to perform three repetitions of range of motion testing without additional loss of range of motion; however, the examiner opined that the results of the examination were medical consistent with the Veteran's reports of flare-ups and functional loss overtime.  The examiner concluded that the Veteran had normal muscle strength in each shoulder.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent for a bilateral shoulder disability.  In order to meet the rating criteria for a disability rating in excess of 20 percent for a left shoulder (nondominant) shoulder, the Veteran's flexion or abduction must functionally limited to 25 degrees or less.  The Veteran's flexion and abduction of the left shoulder was consistently measured in excess of 25 degrees throughout the period on appeal.  In order to meet the rating criteria for a disability rating in excess of 20 percent for a right shoulder (dominant) shoulder, the Veteran's flexion or abduction must be less than 90 degrees.  The Veteran's flexion and abduction of the right shoulder was consistently measured well in excess of 90 percent throughout the period on appeal.  As such, the criteria for a disability rating in excess 20 percent based on range of motion measurements alone have not been met.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran has complained of pain and limitations with overhead work.  Nevertheless, the Board finds that this additional functional impairment is not sufficient to warrant an increased disability rating for either shoulder, because overhead movements require the Veteran to move his arms beyond shoulder level, which is specifically what the assigned 20 percent ratings are designed to compensate for.  Moreover, while the Veteran has experienced shoulder pain, the pain has not been shown to so functionally limit the range of motion as to support the assignment of a higher rating.  Specifically range of motion throughout the course of the appeal showed that pain did not commence until after a level that would be supportive of a higher rating.  The Board also notes that the Veteran's muscle strength testing was normal, and he was able to perform multiple range of motion range of motion testing without additional loss of range of motion.
 
As discussed, the weight of the probative evidence of record simply fails to demonstrate that the Veteran has met the rating criteria for a disability rating in excess of 20 percent.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 20 percent for a bilateral shoulder disability is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria requires the Board to take into consideration all of the Veteran's symptoms in order to complete Deluca analysis of the Veteran's back and bilateral shoulder conditions.  Moreover, extraschedular analysis is not required unless the Veteran explicitly raised extraschedular arguments, or such a claim is otherwise raised by the record; Yancy v. McDonald, 27 Vet. App. 484 (2016); and the Board finds that neither of these conditions are met.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Board has also considered whether the issue of TDIU has been raised by the record.  See Rice.  The Board finds that it has not, because, in an October 2016 VA shoulder examination, the Veteran reported that he was currently in the process of completing a trade school in order to perform work as a conductor and a welder.  As such, the Board finds that the evidence of record is indicative of a temporary removal from the work force in order to obtain education and training before returning to the work force; as opposed to an individual who could no longer secure and maintain substantially gainful employment due to his disabilities.  As such, TDIU is not raised by the record.




ORDER

A disability rating in excess of 20 percent for a back disability is denied.

A disability rating in excess of 20 percent for a right shoulder disability is denied.

A disability rating in excess of 20 percent for a left shoulder disability is denied.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


